Citation Nr: 1648326	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from January 1979 to January1982 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, respectively.  

The Veteran's appeal was previously before the Board in March 2015.  At that time, his appeal consisted of a claim to reopen for service connection for an acquired psychiatric disorder, to include PTSD and depression, including as secondary to service-connected disabilities; a claim for service connection for bilateral pes planus; and claims for initial increased disability ratings for service-connected bilateral tinea pedis with onychomycosis, left temporomandibular joint (TMJ) disorder, and arthritis of the right thumb.  In March 2105, the Board issued a decision denying the claims seeking higher initial ratings for bilateral tinea pedis with onychomycosis, left TMJ disorder, and arthritis of the right thumb.  However, the Board granted reopening of the claim for service connection for an acquired psychiatric disorder but found the claim was not ready for adjudication and remanded it for further development.  The Board also remanded the claims for service connection for bilateral pes planus and a TDIU.

With respect to the issue of TDIU, a close review of the file reflects that it is not currently on appeal, so the Board does not have jurisdiction over that claim.  The Veteran's claim for TDIU was denied by rating decision in May 2011; however, the Veteran did not appeal that decision.  His notice of disagreement was specifically limited to other issues.  See June 2011 notice of disagreement.  Thereafter, in June 2012, the Veteran filed an informal claim for TDIU.  See correspondence from Veteran dated June 11, 2012.  In response, in a July 2012 notification letter, the RO advised him that his TDIU was not addressed as his service connected conditions were under appeal.  He was advised that the TDIU would be considered in a different rating decision which has not yet been issued.  While TDIU may be a part of a claim for a higher rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), it is not for consideration when the matter involves entitlement to service connection.  Accordingly, the TDIU issue is referred to the RO for appropriate action.     

On remand, in an April 2016 rating decision, the RO granted service connection for bilateral pes planus and evaluated it as 10 percent disabling effective November 20, 2008, and 50 percent disabling effective April 8, 2016.  Consequently, the Board finds that the benefits sought on appeal as to that issue have been granted and the Veteran has not expressed any disagreement with that decision to date.  Thus, the Board has no further jurisdiction over that issue.  However, the issues of service connection for an acquired psychiatric disorder has been returned to the Board.  Unfortunately, as explained in more detail below, the Board finds that full compliance with its prior remand has not been accomplished and, therefore, the Veteran's appeal is not ready for final adjudication at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its March 2015 remand, the Board instructed that the Veteran be scheduled for a VA psychiatric examination in order to determine the nature and etiology of his current psychiatric disorder to include PTSD and depression.  The Board asked that the examiner render several medical opinions and stated that a "rationale for all opinions should be set forth."

In his September 2016 brief, in discussing the April 2016 VA examination report, the Veteran's attorney states that there is "no rationale in regard to service connection based upon aggravation from service-connected impairments."  A review of the April 2016 VA psychiatric examiner's medical opinions shows that, in responding to the request for a medical opinion as to whether the Veteran's current psychiatric disorder was aggravated by any of his service-connected disabilities, the examiner only rendered a bare opinion without providing a rationale for that opinion.

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate opinion requires a rationale of the basis for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).

Consequently, the Board must remand the Veteran's appeal again to ensure compliance with its prior remand and to ensure that an adequate medical opinion has been obtained.

In addition, in his brief, the Veteran's attorney argued that the Veteran should be awarded service connection for depression because he was also afforded a VA Foot examination on April 5, 2016 and was subsequently granted service connection based on that examination at a significant rating for his bilateral pes planus for severe symptoms including pain, extreme tenderness and functional loss due to pain.  The Board interprets this argument to go towards the Veteran's claim that his acquired psychiatric disorder is secondary to pain he has from his service-connected disabilities.  

However, the Board notes that, at the April 2016 VA psychiatric examination the Veteran underwent the same day as the foot examination, he did not complain of having foot pain related to his bilateral pes planus.  Rather he only reported pain related to his left knee, arthritis in his hands, carpal tunnel and numbness in his fingertips and toes.  Notably the only service-connected disabilities he thus complained of were the arthritis in the right thumb and residuals of a left hand injury, claimed as left thumb fracture.  He is not service-connected for a left knee disorder, carpal tunnel syndrome or any type of neuropathy in his upper or lower extremities.

However, given the subsequent grant of service connection for his bilateral pes planus and the grant of a 50 percent disability rating effective April 5, 2016, the Board finds that asking the VA psychiatric examiner to reconsider his medical opinion in light of this change is not unjustified.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's case to the VA examiner who conducted the April 2016 VA psychiatric examination and request:

a.  Please provide a complete explanation for his/her opinion that it is less likely than not that his unspecified anxiety disorder and substance abuse is aggravated by his service-connected disorders.  
b. Please indicate whether there is any change in the opinion due to the fact that service connection for bilateral pes planus was recently granted.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

Note that a new in-person VA examination should not be scheduled unless deemed necessary by the person rendering the required medical opinions.  If the April 2016 VA examiner is not available, then the Veteran's case should be forwarded to another medical professional with the appropriate expertise to render the requested medical opinions.  

2.  After ensuring that all necessary actions have been taken to comply with VA's duty to assist the Veteran (including ensuring that the VA medical opinions obtained are adequate, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the veteran and his attorney.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

